Supplemental Opinion on Re-hearing.
Per Curiam.
2 Appellee, in a petition for a re-hearing, concedes the correctness of the law as stated in the opinion, but, because of its claim that the averments of the petition do not include services in washing for or waiting on the prisoners, it is likely proper that we should be more specific in that particular, in view of further proceedings in the district court. Some of the language used, in stating what work was done, is so general as to render uncertain the particular kind of work included, and as to such we construe it against the pleader. It does appear that the bedding used by the prisoners was washed. We understand such a service to be “washing for the prisoners,” where it is necessary to keep the bedding in suitable condition for their use. It also appears that the clothes of the prisoners were mended. If this was a necessary service for the proper keeping of prisoners, — which we assume, because done at the instance of the board of supervisors,. — • then it would be waiting on them, within the meaning of the law. We are not able to discover any other service which, on the face of the petition, would authorize a recovery. The petition for a re-hearing is overruled. ■